                Case 1:20-mj-00399-UA Document 14 Filed 10/27/20 Page 1 of 1


                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                     United States District Court
                                                    Southern District of New York




Mag. Dkt. No.       20-MJ-399                                                   Date   10-26-20
     USAO No.       2020R00058
The Government respectfully requests the Court to dismiss without prejudice the

 I     Complaint                   Removal Proceedings in


UnitedStatesv.        Massie! M. Hilario Aguilera

The Complaint/Rule 40 Affidavit was filed on                 1-13-20

f     US. Marshals please withdraw warrant




                                                                  JACOB FIDDELMAN             DigitallysignedbyJACOBFIDDELMAN
                                                                                         ,·   Date: 2020.10,26 1O: 11 :28 -04'00'

                                                                         As.slsr ANT UNITED ST ATESATT0RNEY
                                                                            (handwritten or digital signature)



                                                                           (print name if signature handwritten)
SO ORDERED:

DATE:
              October 27 , 2020




Distri bution: Court; US, Marshals;Pretrial Services; AUSA                                                            2020.07.1 3
